COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


LINDA C. EISSLER
                                         MEMORANDUM OPINION * BY
v.           Record No. 1879-96-1         JUDGE RICHARD S. BRAY
                                              MARCH 4, 1997
F. CHARLES STANGE, JR.


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                         John K. Moore, Judge
            Moody E. Stallings, Jr. (Kevin E. Martin-Gayle;
            Stallings & Richardson, P.C., on brief), for
            appellant.

            (Barry Randolph Koch; McCardell & Inman, P.L.C.,
            on brief), for appellee.



     Linda C. Eissler (Eissler) appeals the ruling of the trial

court relieving F. Charles Stange, Jr. (Stange), her former

husband and father of the parties' daughter, Kimberly, of

responsibility for Kimberly's college related expenses pursuant

to the terms of a stipulation agreement.    Finding no error, we

affirm the decree.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     It is well established that a settlement agreement

incidental to divorce is a contract subject to general principles

of contract interpretation.    See, e.g., Fry v. Schwarting, 4 Va.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
App. 173, 180, 355 S.E.2d 342, 346 (1987).     If the agreement is

unambiguous and "all the evidence which is necessary to construe

[it] was presented to the trial court . . ., the meaning and

effect of the contract is a question of law which can readily be

ascertained by this court."     Id.   Although parties may advance

different interpretations of like provisions in an agreement,

this "does not necessarily imply the existence of ambiguity where

there otherwise is none."     See Smith v. Smith, 3 Va. App. 510,

513-14, 351 S.E.2d 593, 595 (1986).      "'An ambiguity exists when

language admits of being understood in more than one way or

refers to two or more things at the same time.'"      Id. at 513, 351

S.E.2d at 595 (quoting Renner Plumbing v. Renner, 225 Va. 508,

515, 303 S.E.2d 894, 898 (1983)).     Here, the trial court

correctly determined that those provisions of the subject

agreement in issue are unambiguous.

     "Where [a separation] agreement is plain and unambiguous in

its terms, the rights of the parties are to be determined from

the terms of the agreement and the court may not impose an

obligation not found in the agreement itself."      Jones v. Jones,

19 Va. App. 265, 268-69, 450 S.E.2d 762, 764 (1994).
          The court must give effect to all of the
          language of a contract if its parts can be
          read together without conflict. Where
          possible, meaning must be given to every
          clause. The contract must be read as a
          single document. Its meaning is to be
          gathered from all its associated parts
          assembled as the unitary expression of the
          agreement of the parties. However inartfully
          it may have been drawn, the court cannot make
          a new contract for the parties, but must



                                 - 2 -
           construe its language as written.


Tiffany v. Tiffany, 1 Va. App. 11, 16, 332 S.E.2d 796, 799 (1985)

(quoting Berry v. Klinger, 225 Va. 201, 208, 300 S.E.2d 792, 796

(1983)).

     We concur in Eissler's contention that the plain meaning of

paragraphs 21, 23 and 25 of the agreement does not vest Stange

with authority to veto Kimberly's college selection as a

condition of his obligation to pay attendant expenses, despite

provisions that Eissler and Stange "will in good faith negotiate

mutual decisions as to the . . . college . . . to be attended by

the child."   See id. at 17, 332 S.E.2d at 800.   However,

paragraph 26 provides that, "if it is deemed appropriate and

necessary for the child to attend a private school with consent

of both Husband and Wife," Stange must "pay the tuition and book

costs, if an appropriate school, suitable to both Husband and

Wife can be secured."   (Emphasis added).   Considered together

with the entire agreement, paragraph 26 clearly limits Stange's

responsibilities for Kimberly's education at a private
institution, including college, 1 to those enumerated costs of an

institution deemed suitable and approved by both parties.

     Nevertheless, Eissler contends that Stange must pay for

Kimberly's private education because he agreed that Rice was an

"appropriate school."   However, appropriateness and necessity are

     1
      "School" defined in paragraph 21 includes "grade school,
high school, college, technical, professional or other."




                               - 3 -
simply considerations in the assessment of suitability and

consent by each party.   If the parties had intended that a

decision under paragraph 26 must be neither unreasonable nor

capricious, they should have included such limitation in the

agreement.   Compare Jones, 19 Va. App. at 269-70, 450 S.E.2d at

764-65 (party vested with veto where agreement conditioned duty

on "agree[ment] on the college of attendance"), with Harris v.

Woodrum, 3 Va. App. 428, 429, 432-34, 350 S.E.2d 667, 668, 669-70

(1986) (refusal reviewable where agreement premised duty on

husband's "approval of the particular school . . ., which

approval [he] agrees not to unreasonably withhold").   Clearly,

the language in issue requires that the parties must jointly

assent to any private school selected by Kimberly before husband

is responsible for the costs.
     We also reject Eissler's argument that Stange waived

objection to Kimberly's selection when he failed to negotiate her

choice in the "good faith" required by paragraph 21, declining

responsibility only after Kimberly decided to attend Rice.

However, considerations of good faith are not appropriate to

paragraph 26, the provisions of which imposed no duty on Stange

to address the issue until confronted with the payment request.

     Accordingly, we affirm the decree of the trial court.

                                                   Affirmed.




                                - 4 -